tcmemo_2016_171 united_states tax_court maria g leslie petitioner v commissioner of internal revenue respondent docket nos 9894-12l filed date kevan p mclaughlin and tyson p cross for petitioner anna a long for respondent memorandum findings_of_fact and opinion holmes judge these cases arise from the unhappy end to a marriage maria leslie got dollar_figure million from her former husband under an agreement that said it would be taxable to her and deductible to him she sent part of it--about dollar_figure--to an internet scamster who claimed he would invest it for her in an african diamond scheme but who made off with the money she says the dollar_figure million was a nontaxable property settlement and the dollar_figure was a theft_loss she also says the irs should have considered her request for an alternative to forced collection of her tax debt findings_of_fact a the beginning maria leslie earned a master’s degree in public health administration from berkeley sometime during the 80s she looked for a job with the state government and got an interview with the agricultural_labor relations board in san francisco there she met byron georgiou the interview went well and the two began working in the same office--georgiou as a director and leslie as an entry-level investigator an office romance bloomed and the two married during the early years of their marriage georgiou became head of operations on one of jerry brown’s presidential campaigns when that ended he resumed his occupation as an attorney and investor leslie described him as a brilliant man who had investments all over the world he held interests in gold mines a casino ship in texas and real_estate around the country he knew she said important people with deep pockets he was often asked to give lectures because of his financial and intellectual acumen during this time georgiou remained closely associated with the democratic party and nurtured his relationships with candidates and officeholders alike georgiou himself even ran for his party’s nomination for the senate from nevada after that effort failed he began working as of counsel to milberg weiss and more specifically to a man named bill lerach his position there was more rainmaker than litigator and he negotiated a deal with the firm that entitled him to receive a referral fee in any class-action litigation he secured georgiou was adept at cultivating relationships and he and leslie climbed into ever higher political and social circles one in particular is important here--a friendship with the general counsel to the regents of the university of california in this friendship helped him land the suit of a lifetime--representing the uc regents as lead plaintiffs in a class action against enron it would eventually yield him over dollar_figure million in attorney’s fees b the end of a marriage then--and from her perspective all at once--leslie’s marriage came to an end and so began what would become a lengthy battle with a myriad of psychological and mental-health problems she began suffering--and currently suffers--from severe major depression and from schizoaffective disorder and dependent-personality disorder her condition darkened once the marital- separation negotiations began in and she began to plan her own death she chose life but was admitted to a hospital for an involuntary psychiatric hold during which she was diagnosed with severe major depressive disorder as a result of her stay leslie was prescribed a series of psychotropic drugs which included effexor xr abilify cymbalta and prozac she continued to require psychological evaluations throughout the years and found herself less than fully able to manage her own financial affairs it wasn’t until a year before trial that she finally stopped taking these medications but before this recovery she had to tend to negotiations over the division of marital assets georgiou provided and paid for leslie’s attorneys during the negotiations and over the next three or four years the two were able to thrash out the details with her health so precarious these negotiations were difficult for her to endure she credibly described them as disjointed and pointed out that she couldn’t endure the marathon sessions that the negotiations required a major reason for their length was the division of fees that georgiou hoped would come from the enron litigation georgiou called any payout pie in the sky and he had leslie convinced that the chances of a settlement were bleak and that even with success the referral fee might be as low as dollar_figure million the negotiations ended with a marital separation agreement msa a section in the msa titled spousal support gave leslie dollar_figure per month in spousal support which would end with either party’s death under a separate section titled division of community and co-owned property leslie was awarded nine of the rental properties--which currently serve as her main source of income--and their related loans under that same section leslie was awarded of whatever fee georgiou received as a result of the enron litigation the msa did not say whether this payment would terminate in the event of either party’s death despite the provision’s location in a section reserved for divisions of property the msa distinguished the enron fee with respect to any and all fees distributed to mr georgiou as a result of his involvement in the enron securities litigation through the firms mr georgiou shall receive ninety percent as his sole and separate_property and ms leslie shall receive ten percent of all net fees distributed to mr georgiou by the lerach coughlin firm or milberg weiss firm the firms sic ms leslie’s ten percent interest in the enron fee is a spousal support award from a contingent_liability the amount of which could not be definitely set at the time of this agreement since mr georgiou cannot be certain of the amount of fees that he will receive from the enron litigation this ten percent distribution to ms leslie is taxable to ms leslie and deductible to mr georgiou as spousal support under the same section--and contingent on georgiou’s receiving his split of the enron fees--georgiou was to pay an additional dollar_figure lump sum to leslie again this sum was described as spousal support the main difference being that it would expressly terminate upon leslie’s death not too long after the order dissolving leslie’s marriage in date the enron class action ended with a settlement very favorable to the plaintiffs’ lawyers they submitted their fee application to the federal district_court as part of a motion to approve the settlement in their application the lawyers requested that the court approve attorney’s fees of of the regents’ ultimate recovery_of dollar_figure billion the court granted that request and awarded dollar_figure million in fees georgiou himself received a referral fee of dollar_figure million spread out from to leslie started to see some money from the deal first came the dollar_figure which was paid out to her in separate payments from date to date then came her share of the referral fee date total amount dollar_figure big_number big_number big_number the payment had some twists georgiou definitely segregated this money from his distribution and directly deposited it into an account at california bank trust that account had both his name and leslie’s on it but she credibly testified that she had no control_over it she was not given any checks to sign from the account and her impression of the payment was that it wasn’t yet legally hers in date she tried to gain control by filing a declaration in support of the release of enron payments from trust account with the san diego superior court georgiou opposed her petition and the state court at first refused to grant it it’s not clear from the record when or if leslie ever gained control_over the account containing the payment c the africa diamond scam while this was happening and shortly before the divorce became final leslie had met eugene mccullough at a local swap meet mccullough sold golf clubs and accessories which didn’t interest leslie still as time went by she and mccullough began a friendship--mostly commiserating about what they were unable to sell that day she began to trust him one day mccullough began talking about an old friend of his from his days in the navy he explained that the friend had a troubled past but had since gotten into the diamond business and seemed to be doing very well for himself deciding she would like a small pair of earrings leslie had mccullough reach out to the man that man’s name was lawyer stanley leslie estimates that it was about two weeks later when mccullough got back to her and explained that stanley only did wholesale leslie at first didn’t think twice about it but then mccullough came back a few weeks later he said stanley had an offer she might be interested in there was a large shipment of diamonds in africa that stanley needed money to export for the right initial investment mccullough said stanley would give leslie dollar_figure million once the diamonds were in hand and then resold leslie took this bait and bit down hard she didn’t even sign a contract because she trusted mccullough and it was only supposed to take days for her to see a return on her investment she wired a first payment of dollar_figure to an entity named africa world trade llc at the beginning of december a few days later stanley began emailing mccullough exclaiming that leslie could make millions and that if she would keep providing capital she could own her own bank giving into the sense of urgency projected by stanley’s emails leslie wired him an additional dollar_figure stanley’s excuses for delay began first it was leslie spoke with stanley only once herself she explained during trial that she let mccullough handle all contact because he was the one with the relationship with stanley and that she trusted him absolutely some bank’s standing in the way of stanley’s payment to leslie then it was delays because of the christmas holidays and finally stanley wrote mccullough another email explaining that the inland revenue taxes is the last obstacle they raised it and that he needed additional funds so leslie wired another dollar_figure to stanley this was of course all a scam of the same kind anyone with an email address has encountered since the opening of the internet and it played out just as one would expect more delays followed by more excuses followed by more delays leslie finally became leery of her newfound business partner days after her initial investment she emailed mccullough and stanley to complain about stanley’s over the top delays but received one last excuse stanley needed to get a probate document for some reason or another before he could make the deal go through the scales cascaded from her eyes and leslie threatened to call the police no progress more stalling stanley did up his game from deceit to outright forgery by creating and sending to her documents from something called the foreign credit commission fcc but the number shown on the documents was false stanley then blamed leslie for causing more delay by contacting this fcc by mid-2009 leslie realized she had been duped it was too late stanley wasn’t answering emails or telephone calls mccullough spoke with several authorities on leslie’s behalf he contacted the fbi and the district attorney and even reached out to congress all to no avail leslie personally called the local police in florida near an address stanley had given and asked them to do a welfare visit to stanley’s home but he’d already skipped town she spoke with two lawyers but they laugh ed her out of the room and advised that she shouldn’t spend any more good money chasing bad all that was left was a collection of emails between stanley and her detailing the course of the transactions from the past year she never filed suit or made any other claim against stanley because she simply couldn’t even find him seeing no other way to benefit from this debacle she deducted the dollar_figure on her tax_return d the tax filings before her divorce leslie had never before been responsible for managing her day-to-day financial affairs her problems during and after her divorce did nothing to sharpen her skills she credibly testified that during the years after the divorce the real world just kind of like passed me by completely in terms of my obligations in terms of time--time frames and time lines and duties she failed to timely file her tax returns she did finally realize that she needed to get her affairs in order and hired a preparer--the same preparer who did georgiou’s returns--to file her and tax returns all three returns reported payments received from georgiou as taxable alimony in spring the commissioner assessed failure-to-timely- pay and failure-to-pay-estimated-tax penalties due to her late filing of the and tax returns and mailed separate notices of demand for each year in date the commissioner filed a notice of lien followed by a final notice of his intent to levy in that same month leslie timely filed her tax_return reporting the dollar_figure theft_loss and excluding the enron payment from georgiou as taxable_income leslie timely requested an appeals_office hearing under sec_6330 to challenge the amount of her tax bill and propose an alternative to forced filed leslie received an extension on her tax_return and so it was timely when the irs assesses a liability based on a taxpayer’s unaudited return the taxpayer hasn’t had an opportunity to dispute her tax_liability and so is entitled to a cdp hearing see 122_tc_1 this is true even in cases where the taxpayer self-reported the amount and wishes to make a change--as leslie did for her and tax years id collection she gave amended and returns to the settlement officer so who held the hearing these returns reported a much smaller alimony and the carryback of part of the theft_loss from her tax return--which greatly reduced her taxable_income she also provided the so the documentation including billing statements her rental real-estate activity deeds transfer documents and bank-account statements that the irs needs to even consider alternatives to forced collection the so did ask for additional information regarding leslie’s healthcare and life-insurance premiums--six months of statements instead of the three leslie had already provided but even though leslie never provided this additional bit of information the so was able to generate an allowable-expense worksheet that showed leslie could afford a monthly payment of about dollar_figure she never repeated her request for the missing insurance information or asked leslie for anything else the commissioner issued a notice_of_determination for leslie’s and tax years in which he didn’t even analyze any collection alternatives leslie timely filed a petition with this court shortly after that the commissioner issued a notice_of_deficiency for leslie’s and tax years leslie timely filed a separate petition to challenge that determination too we consolidated the cases and tried them together in san diego leslie was at the time and remains a california resident opinion the big issue is the taxability of leslie’s share of the enron referral-fee windfall the commissioner asserts that it’s all alimony taxable to leslie and deductible to georgiou because that’s what the marital-settlement agreement said it was and because it met the requirements of sec_71 leslie asserts the payments are a property settlement and thus should not be included in her income she also asserts that even if the payments are alimony the enron payment isn’t income to her for that year because she hadn’t received it the parties also fight about whether leslie’s loss in her dealing with stanley was a theft_loss and they fight about whether she owes penalties the commissioner asserts sec_6651 failure-to-timely-file penalties for leslie’s and tax years as well as sec_6662 accuracy-related_penalties for all three years at issue and finally they fight about whether the commissioner’s settlement officer abused her discretion as part of a collection_due_process_hearing because she failed to all section references are to the internal_revenue_code in effect for the years at issue unless we say otherwise all rule references are to the tax_court rules_of_practice and procedure consider collection alternatives despite leslie’s having provided her financial information i the enron fees the parties’ dispute about the enron fees starts with a dispute about what test we should use both for the amount that was contingent and the dollar_figure that was defined leslie argues that we should turn to a set of factors under 77_tc_1275 beard requires the court to examine the facts of these cases under a set of seven subjective factors--largely the intent of the parties--to determine if a payment is more in the nature of alimony or in the nature of a property settlement id but in congress amended sec_71 of the code--the purpose of which was to eliminate the subjective inquiries into intent and the nature of payments that ha s plagued the courts 102_f3d_842 6th cir aff’g tcmemo_1995_183 the commissioner wins this one--we’ll follow the code and not prior caselaw-- and we will analyze the treatment of the enron payments under sec_71 as we already noted dollar_figure of the contingent dollar_figure was paid to leslie not in but in 2006--a year not covered by the notice_of_deficiency and thus beyond the commissioner’s reach alimony means any cash payment if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if a payment satisfies all of these factors then it’s alimony baker v commissioner tcmemo_2000_164 leslie concedes the first three but argues that the payments do not satisfy sec_71’s requirement that georgiou’s obligation to make these payment end with her death we begin with the language of the divorce_or_separation_instrument and it shows that nowhere in the msa is there a condition that terminates georgiou’s obligation to pay over a part of the contingent referral fee upon leslie’s death that’s not the end of the matter as we’ve already found the msa provided for a dollar_figure lump-sum payment to leslie once georgiou started to receive the fees the msa made that payment--but not the dollar_figure million that became leslie’s additional share of the enron fees--expressly contingent on leslie’s not dying though because state law can supply the missing termination-on-death-of- payee condition that sec_71 requires see hoover f 3d pincite lapoint v commissioner tcmemo_2012_107 under california law e xcept as otherwise agreed by the parties in writing the obligation of a party under an order for the support of the other party terminates upon the death of either party or the remarriage of the other party cal fam code sec west a written_agreement to waive section ‘must be specific and express ’ 541_f3d_973 9th cir quoting in re marriage of thornton cal rptr 2d ct app aff’g tcmemo_2006_ the parties here have not produced any such agreement the mere failure to include language terminating support upon death is not enough to constitute a waiver id by operation of california law then payments from the enron settlement would have terminated upon leslie’s death the requirement that any liability to make payments terminates upon the death of the payee spouse is central in distinguishing between alimony and extrinsic evidence is admissible to determine whether section was waived only if there is some language in the written_agreement reasonably susceptible to interpretation as a declaration of an intent that support continue beyond death 541_f3d_973 9th cir quoting in re marriage of cesnalis cal rptr 2d ct app aff’g tcmemo_2006_105 even if we found that the msa contained such language neither party produced extrinsic evidence for examination here property_settlements see h_r rept no part pincite u s c c a n hoover f 3d pincite its presence here by operation of state law means the contingent enron payments were alimony taxable to leslie we find for the commissioner on this issue ii constructive receipt of the payment leslie’s fallback position is that even if the enron payments are generally taxable she didn’t receive the payment in giorgiou deposited the payment into an account leslie herself did not open she claims that she did not have control_over this account she did not have access to it and did not even know it existed leslie credibly testified that she still didn’t have this money until--at the earliest--the tax_year she argues that the funds were not taxable until then the commissioner argues however that even if leslie didn’t have knowledge or control_over the trust georgiou should be considered leslie’s agent thus giving her constructive receipt over the funds income is generally taxable for the year in which it is received sec_451 sec_1_451-1 income_tax regs but a taxpayer can constructively receive income the doctrine_of constructive receipt is summarized by sec_1_451-2 of the regulations general_rule income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions under the constructive-receipt doctrine a taxpayer is required to recognize income when she has an unqualified vested right to receive immediate payment 169_f2d_483 1st cir rev’g and remanding on other grounds 6_tcm_124 96_tc_814 palmer v commissioner tcmemo_2000_228 wl at whether a taxpayer has constructive receipt of income is a question of fact martin t c pincite this court has held that knowledge of the funds’ receipt--something leslie didn’t have--is necessary for constructive receipt 83_tc_755 citing davis v commissioner t c memo but once leslie did become aware that the funds were in an account she still had no power to get them her petition to a state court to win release of the funds shows her lack of control and the commissioner’s argument crumbles completely when one sees that the state court at first denied that petition the commissioner’s argument that georgiou acted as leslie’s agent is also faulty receipt by an agent is receipt by the principal gale v commissioner tcmemo_2002_54 but the commissioner has provided no evidence nor does there exist on the record any evidence suggesting that georgiou had any authority to act as leslie’s agent georgiou’s interest was adverse to leslie’s when leslie tried to get the court to release the payment to her he opposed it we find for leslie on the issue of constructive receipt and hold that she did not receive the enron payment in the tax_year iii theft_loss sec_165 allows a deduction against a taxpayer’s ordinary_income for any loss sustained during the taxable_year and not compensated for by insurance the reason was that leslie at that time had sued to overturn or modify the msa on the ground that she lacked capacity to agree to it because of her medical problems the state court didn’t want to release the funds to her under the msa if she later were successful in overturning the msa altogether the msa was later upheld by the trial_court and again on appeal in see in re marriage of georgiou cal rptr 3d ct app there is nothing in the record that clearly shows if and when leslie got this money but it certainly wasn’t in or otherwise loss deductions are very limited for individuals but they do include losses that arise from a theft sec_165 we look to the law of the state in which the loss occurred to determine whether a loss was a theft_loss 540_f2d_448 9th cir aff’g 61_tc_354 while a theft_loss doesn’t require proof of a conviction 63_tc_736 aff’d without published opinion 523_f2d_1053 5th cir the burden is on leslie to prove by a preponderance_of_the_evidence that a theft occurred under california law see halata v commissioner tcmemo_2012_351 was there a theft section of the california penal code defines theft a every person who shall feloniously steal take carry lead or drive away the personal_property of another or who shall fraudulently appropriate property which has been entrusted to him or her or who shall knowingly and designedly by any false or fraudulent representation or pretense defraud any other the commissioner noted during trial that leslie made no headway with police enforcement on this matter nor did she sue or file an administrative claim against stanley leslie asserts that despite mccullough’s several efforts on her behalf she was unable to even locate stanley but neither a criminal case nor a civil suit is required to prove a theft loss--we’ve even held that taxpayer doesn’t even need to know who the thief is halata v commissioner tcmemo_2012_351 jensen v commissioner tcmemo_1993_393 allowing theft_loss where insurance broker unwittingly invested taxpayer’s money in a ponzi scheme aff’d without published opinion 72_f3d_135 9th cir person of money labor or real or personal_property is guilty of theft california cases define the crime of theft by false pretenses to consist of three elements the making of false pretense or representation by the defendant the intent to defraud the owner of his property and actual reliance by the owner upon the false pretense in parting with his property people v williams cal rptr 3d people v fujita cal rptr ct app but first a taxpayer must establish that failure to keep the promise was not merely a result of a commercial default barry v commissioner tcmemo_1991_382 citing people v poyet cal rptr we typically find that the failure to keep a promise is the result of a commercial default in those cases where the taxpayer entered a contract with a legitimate business see 61_tc_354 no theft_loss from stock purchase in legitimate business later bankrupt see also barry tcmemo_1991_382 no theft_loss from bad business deal lawyer stanley’s business was not legitimate and that makes this case situation much more like halata tcmemo_2012_351 in halata the taxpayer entered into a deal in which she was to receive a dollar_figure million return on an initial investment of less than dollar_figure id in executing the deal the scammer gave her a collection of supporting documents--which we later found phony id at the taxpayer contacted a state prosecutor but to no avail id at we found the entire transaction to be fictitious by reasoning that the documents appeared to be fake the purported return on investment was too good to be true --an obvious indicator of a fraudulent scheme and the lack of a contract was far more consistent with a scam than with an investment id at leslie received even less documentation than the taxpayer in halata only a suspicious fcc document that we also find was phony very much like the taxpayer in halata leslie expected a return--double her investment in only days--that was too good to possibly be true even more compelling here is that leslie never received a written contract before wiring her money to africa world trade llc we find stanley’s representations to be fraudulent and the whole deal a scam another element of the offense is that a promise to the taxpayer must be made with the intent not to perform people v kiperman cal rptr app dep’t super ct we can think of no plausible intent on stanley’s part other than to defraud her of her money and never perform the deal he promised halata tcmemo_2012_351 at finding that phony documents were consistent only with an intent to deprive the taxpayer of her money we also find that leslie actually relied on stanley’s promise of a high return california courts have held that even reliance by a foolish victim of an absurd fraud is nonetheless reliance barry tcmemo_1991_382 citing people v gilliam p 2d cal ct app there is nothing in the facts to indicate that leslie initially believed that stanley was not a legitimate businessman even if leslie had been suspicious of stanley’s promises--which she wasn’t--she came across no evidence to suggest that the transaction was a scam see people v marghzar cal rptr ct app reliance found even where victim suspicious accordingly we find that leslie’s dollar_figure loss was the result of a theft when was the theft a taxpayer is generally permitted to deduct a theft_loss in the year she discovers it unless there is a claim for recovery in which case we treat the loss as sustained when it can be determined with reasonable certainty that she won’t obtain reimbursement see sec_165 sec_1_165-1 a income_tax regs 128_f3d_1410 10th cir aff’g tcmemo_1995_342 leslie’s theft occurred in when she wired dollar_figure to stanley she didn’t realize that she’d been scammed however until and she has no pending claim for recovery against stanley it was also in that leslie abandoned any legal avenues in obtaining reimbursement from stanley after mccullough’s contacts with police enforcement and her own contacts with her attorneys proved unfruitful mccullough’s and leslie’s failed attempts to get reimbursement in that year are enough for us to find that leslie had no reasonable_prospect_of_recovery see halata tcmemo_2012_351 at thus leslie’s theft_loss was sustained in the tax_year we find for leslie on this issue iv penalties a late filing sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer can establish reasonable_cause the commissioner has met his burden of production on this one because leslie concedes that she filed the excess of deductions over gross_income is a net-operating loss see sec_172 to the extent that leslie’s loss exceeds her income she may carry back her loss first to 2007--two years before the loss see sec_172 we leave these calculations for rule her and returns late she asserts as a defense however that she had reasonable_cause because of her ongoing psychological problems incapacity on the part of a taxpayer because of mental illness can be a reasonable_cause for failing to file timely returns 16_tc_893 wilkinson v commissioner tcmemo_1997_410 wl at but the taxpayer must show that her mental or emotional disorder rendered her incapable of exercising ordinary business care and prudence during the period in which the failure_to_file continued wilkinson wl at we acknowledge that leslie was diagnosed with several serious mental disorders and was taking medicine for depression but the standard is a tough one to meet and we did not see enough evidence of her inability to manage her other business affairs during this time she was for example living in substantial part on the income from eight rental properties she got in the divorce which required her active involvement in their management we acknowledge she had problems doing this but because she was still able to live on this income we find that her ability to carry on normal activities was not so impaired as to be an inability see id this is not enough to excuse a late filing we find for the commissioner on this issue b accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax attributable to a substantial_understatement_of_income_tax leslie concedes accuracy-related_penalties imposed by the commissioner to the extent that we found deficiencies for the and tax years and we found for her on the merits of her tax_year this is a split decision v cdp once the commissioner assesses a tax but before he can collect any unpaid portion of it he must give a taxpayer the opportunity for a collection_due_process cdp hearing see sec_6321 sec_6331 a taxpayer can raise any relevant issue during the hearing including an alternative to forced collection sec_6330 one such alternative is an installment_agreement sec_6159 sec_6330 although leslie’s arguments during the cdp hearing focused on her underlying liability she distinctly asked for a collection alternative despite the commissioner’s assertion to the contrary she now requests a remand on the grounds that the so failed to consider a collection alternative and we review this part of the determination for abuse_of_discretion see sego v commissioner t c 114_tc_176 courts generally hold that a decision maker abuses his discretion when he makes an error of law or rests his determination on a clearly erroneous finding of fact or ‘applies the correct law to facts which are not clearly erroneous but rules in an irrational manner ’ 249_f3d_1121 9th cir citations omitted quoting 85_f3d_1400 9th cir the courts have recognized that the appeals_office needs financial information to evaluate a collection alternative and that it is not an abuse_of_discretion for an so to decline to consider alternatives where a taxpayer fails to submit requested financial information see lance v commissioner tcmemo_2009_129 citing schwersensky v commissioner t c memo the commissioner does argue on brief here that the so was within her discretion to deny collection alternatives because leslie didn’t supply information about her health- and life-insurance premiums this was however just about the only financial information that leslie didn’t supply even more important this specific failure--a failure to supply complete information about health- and life- insurance premiums--is not cited in the notice_of_determination as a reason for refusing to consider an alternative to enforced collection in reviewing notices of determination we follow the chenery doctrine see jones v commissioner tcmemo_2012_274 salahuddin v commissioner tcmemo_2012_141 wl at applying chenery in a cdp case means that we can’t uphold a notice_of_determination on grounds other than those actually relied upon by the irs officer who made the determination see chenery i u s pincite 628_f3d_346 7th cir agency has the responsibility to articulate its reasoning salahuddin wl at o ur role under sec_6330 is to review actions that the irs took not the actions that it could have taken those grounds must be clearly set forth so that we do not have to guess about why an officer decided what he did see chenery ii u s pincite unlike many taxpayers leslie submitted a complete form 433-a collection information statement for wage earners and self-employed individuals along with a current set of her financial records this enabled the so--even without the additional health- and life-insurance statements--to generate an allowable-expense worksheet in her notes the so acknowledged that leslie had proposed a the chenery doctrine is an administrative-law principle that says a court in reviewing a determination which an administrative agency alone is authorized to make must judge the propriety of such action solely by the grounds invoked by the agency see 332_us_194 318_us_80 collection alternative but instead of for instance disallowing that part of leslie’s claimed expenses and computing a higher installment_payment she simply rejected any alternative at all this makes the determination not rational in contrast to the run-of-the-rejection-mill case where a taxpayer submits no information or leaves out assets cf gillum v commissioner tcmemo_2010_ aff’d 676_f3d_633 8th cir excluding information about assets is failure to provide information necessary for evaluation we therefore hold that the so’s failure to consider a collection alternative in this case was an abuse_of_discretion we will remand the case to the appeals_office to hold a supplemental hearing after the parties complete their rule computation decision in docket no will be entered under rule and an appropriate order will be issued in docket no 9894-12l
